Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.    	Claims 1-6 are allowed
	This application is subject to a Terminal Disclaimer filed on 06/09/2022
Reasons for Allowance
3.    	The most representative prior arts to Christopher Rosewarne (US 2015/0326883) in view of Kazushi Sato  (US 2014/0003512), fail to disclose all the limitations of the amended claims reciting inter alia the coding apparatus and method to, generate a primary signal block; a secondary signal block divider structured to divide a secondary signal of the picture into rectangular blocks by recursive division into four in the horizontal and vertical directions, or recursive division into two in the horizontal direction or the vertical direction, and generate a secondary signal block; a primary signal predictor structured to predict a primary signal; and a secondary signal predictor structured to predict a secondary signal, wherein the primary signal is a luminance signal and the secondary signal is a color difference signal, signal,wherein the secondary signal predictor can perform luminance color difference intra prediction of predicting a color difference signal from a decoded luminance signal, wherein the primary signal block and the secondary signal block are divided independent of each other in case of intra prediction, but the luminance color difference intra prediction is restricted if a size of the primary signal block is greater than or equal to a predetermined size.
A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/